
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 4484
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 24, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for the conveyance of a small
		  parcel of National Forest System land in the Uinta-Wasatch-Cache National
		  Forest in Utah to Brigham Young University, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Y Mountain Access Enhancement
			 Act.
		2.Land conveyance,
			 Uinta-Wasatch-Cache National Forest, Utah
			(a)Conveyance
			 requiredOn the request of
			 Brigham Young University submitted to the Secretary of Agriculture not later
			 than one year after the date of the enactment of this Act, the Secretary shall
			 convey, not later than one year after receiving the request, to Brigham Young
			 University all right, title, and interest of the United States in and to an
			 approximately 80-acre parcel of National Forest System land in the
			 Uinta-Wasatch-Cache National Forest in the State of Utah consisting of the
			 SE¼SE¼ of Section 32, T. 6 S., R. 3 E., and Lot 4 of Section 5, T. 7 S., R. 3
			 E., Salt Lake Base & Meridian. The conveyance shall be subject to valid
			 existing rights and shall be made by quitclaim deed.
			(b)Consideration
				(1)Consideration
			 requiredAs consideration for
			 the land conveyed under subsection (a), Brigham Young University shall pay to
			 the Secretary an amount equal to the fair market value of the land, as
			 determined by an appraisal approved by the Secretary and conducted in
			 conformity with the Uniform Appraisal Standards for Federal Land Acquisitions
			 and section 206 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C.
			 1716).
				(2)DepositThe consideration received by the Secretary
			 under paragraph (1) shall be deposited in the general fund of the Treasury to
			 reduce the Federal deficit.
				(c)Guaranteed
			 public access to Y mountain trailAfter the conveyance under subsection (a),
			 Brigham Young University represents that it will—
				(1)continue to allow the same reasonable
			 public access to the trailhead and portion of the Y Mountain Trail already
			 owned by Brigham Young University as of the date of the enactment of this Act
			 that Brigham Young University has historically allowed; and
				(2)allow that same reasonable public access to
			 the portion of the Y Mountain Trail and the Y symbol located on
			 the land described in subsection (a).
				(d)Survey and
			 Administrative CostsThe
			 exact acreage and legal description of the land to be conveyed under subsection
			 (a) shall be determined by a survey satisfactory to the Secretary. Brigham
			 Young University shall pay the reasonable costs of survey, appraisal, and any
			 administrative analyses required by law.
			
	
		
			Passed the House of
			 Representatives July 23, 2012.
			Karen L. Haas,
			Clerk
		
	
